UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-7078


ALEX D. TAYLOR,

                  Plaintiff – Appellant,

          v.

WILLIAM BYARS, Director of SCDC; LLOYD ROBERTS, Chief of
Pastoral Care Services for SCDC; VAN BEBBER, Chaplin Lieber
CI, SCDC,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.     Terry L. Wooten, District Judge.
(1:11-cv-00915-TLW)


Submitted:   November 20, 2012              Decided:   November 29, 2012


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alex D. Taylor, Appellant Pro Se. Andrew Lindemann, DAVIDSON &
LINDEMANN, PA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Alex    D.   Taylor   appeals    the    district    court’s       order

accepting the recommendation of the magistrate judge and denying

relief   on    his    42   U.S.C.   § 1983    (2006)      complaint.       We    have

reviewed the record and find no reversible error.                   Accordingly,

we   affirm     for    the    reasons   stated       by   the   district      court.

Taylor v. Byars, No. 1:11-cv-00915-TLW (D.S.C. June 13, 2012).

We   dispense    with      oral   argument    because     the   facts   and     legal

contentions     are    adequately     presented      in   the   materials     before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                        2